Title: From John Adams to John Bondfield, 24 May 1780
From: Adams, John
To: Bondfield, John


     
      Sir
      Paris May 24. 1780
     
     This day I had the Pleasure of yours of the 20th. By the arrival of so many Vessells, at Bilbao, Bourdeaux Nantes, L’orient, and Amsterdam, I think We may fairly conclude that the British Vessells of War have other occupations than cruising, and that the Commerce of our Country is opening and extending in an agreable manner. But as these Vessells bring so few Letters to the Politicians I begin to fear our Countrymen are turning too much of their attention to Trade, from what is as yet, perhaps of more importance to their Safety, Policy and War. There is an elegant masterly Letter however from Sir H. Clinton, which will Supply a Volume from lesser, or even from more friendly Authorities, which you will soon see.
     Congress are taking great and bold Steps in the management of their Finances. They are indeed necessary. I hope they build upon good foundations. But if they do not, Things cannot be much worse, before they will be better. The Measure they have ventured on is Evidence of a Vigour and an Activity that will work its Way.
     I believe there has hardly been an Example of Such Unanimity, in the Sentiments of the European Courts upon a great question, as in that of American Liberty. It is no wonder. There has been no object in which they have been So universally interested, and there has been no point so obviously just, reasonable and humane. This Unanimity will Secure our Liberty and Safety, but I fear not very soon our peace. I Suspect the Ministry are now shut up in the House of Commons plotting some new System of delusions.
     The Trust you mention is Sacred indeed, So much so that it is never thought of by me, without Reverence. Your approbation of its being placed where it is, does me honour, and gives me great pleasure.
     The Wine is not yet arrived. I send every day to the Bureau, but can hear nothing of it. I suffer for want of it, every day. I will send, a Letter or two to go by your Vessell. I am, with much esteem,
     
      sir
     
     
      Mr. Vernon is a young Gentleman for whom I have much esteem. But as my authority is confined to one object, it is not in my power to place him, in any situation that would be agreable to him.
     
    